The judgment of the Supreme Court was entered
Per Curiam.
The judgment-note in this case was altered by the agreement of both parties, and the jury upon the feigned issue have found that no actual fraud was intended upon the subsequent judgment-creditors. And no injury was done to them for the judg*474ment entered upon the note remained unaltered. It was indeed a very unjustifiable tampering with a paper which was on file as a part'of the record, but it was a paper which was functus officio. It had merged in the judgment. The plaintiff in the judgment has been awarded what he was entitled to under the judgment as entered and no more. What injury then has been done to the appellant ? Had actual fraud been intended, a very different state of circumstances would arise. But an ignorant and innocent' alteration to correct what was supposed to be a common mistake in the original instrument, ought not to avoid the judgment which was properly and regularly entered and so remains.
Decree affirmed and appeal dismissed at the costs of the appellants.